UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                               No. 05-2113



AYUK TAKEM ETENGENENG,

                                                            Petitioner,

          versus


ALBERTO R. GONZALES, Attorney General,

                                                            Respondent.



On Petition for Review of an Order of the Board of Immigration
Appeals. (A97-630-120)


Submitted:   August 30, 2006                 Decided:   October 3, 2006


Before WILKINSON, GREGORY, and SHEDD, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Theodore Nkwenti, Silver Spring, Maryland, for Petitioner. Peter D.
Keisler, Assistant Attorney General, M. Jocelyn Lopez Wright,
Assistant Director, Leslie E. Lehnert, UNITED STATES DEPARTMENT OF
JUSTICE, Washington, D.C., for Respondent.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

           Ayuk Takem Etengeneng, a native and citizen of Cameroon,

petitions for review of an order of the Board of Immigration

Appeals   (“Board”)    affirming,   without       opinion,   the    immigration

judge’s denial of his requests for asylum, withholding of removal,

and protection under the Convention Against Torture.

           In his petition for review, Etengeneng challenges the

determination that he failed to establish his eligibility for

asylum.   To obtain reversal of a determination denying eligibility

for relief, an alien “must show that the evidence he presented was

so compelling that no reasonable factfinder could fail to find the

requisite fear of persecution.”        INS v. Elias-Zacarias, 502 U.S.

478, 483-84 (1992).      We have reviewed the evidence of record and

conclude that Etengeneng fails to show that the evidence compels a

contrary result.      Accordingly, we cannot grant the relief that he

seeks.

           Additionally,    we   uphold     the    denial    of    Etengeneng’s

request for withholding of removal.         “Because the burden of proof

for withholding of removal is higher than for asylum--even though

the facts that must be proved are the same--an applicant who is

ineligible for asylum is necessarily ineligible for withholding of

removal under [8 U.S.C.] § 1231(b)(3).”             Camara v. Ashcroft, 378

F.3d 361, 367 (4th Cir. 2004).        Because Etengeneng fails to show




                                    - 2 -
that he is eligible for asylum, he cannot meet the higher standard

for withholding of removal.*

          Accordingly,   we   deny    the    petition   for   review.   We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.



                                                          PETITION DENIED




     *
      Etengeneng’s brief merely asserts, without supporting
argument, that he seeks review of the immigration judge’s denial of
protection under the Convention Against Torture. We therefore find
that he has waived appellate review of this claim. See Edwards v.
City of Goldsboro, 178 F.3d 231, 241 n.6 (4th Cir. 1999).

                                     - 3 -